166 F.3d 1206
Procoast navigationv.Lloyd Bermuda Lines, Virginia Pineda Urrutia, Thelma SmithSteer; Virginia Pineda Urrutia, Indifidually, On Behalf ofEstate fo Victor Urrutia, Deceased v. Procaoast Navigationltd.; Thelma Smith Steer, individually, On Behalf of Estateof lawrence Michael Steer, Deceased v. Procoast NavigationLtd.; Oscar H. Matute v. Procoast Navigation Ltd., MaritimeServices G.M.B.H.
NOS. 97-5237, 97-5341
United States Court of Appeals,Third Circuit.
September 17, 1998

1
Appeal From:  D.N.J.


2
Affirmed.